In an action to recover damages for breach of a contract to provide certain electrical protective services, defendant appeals from an order of the Supreme Court, Kings County, dated October 13, 1976, which denied its motion to dismiss the amended complaint or, in the alternative, to compel plaintiff to separately state and number the causes of action set forth in the amended complaint. Order affirmed, with $50 costs and disbursements. The complaint is sufficiently particular to satisfy the requirements of CPLR 3013. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.